*333Denied January 19, 1915.
On Petition for Rehearing.
(145 Pac. 660.)
Mr. Justice Burnett
delivered the opinion of the court.
5. In the opinion heretofore filed in this case the following language was used:
“Some of the testimony tends to attribute the break to' the fact that a water-main had been laid across the gas-main by the city authorities, and that the refilling of the excavation caused a pressure against the gas-main, which it could not withstand resulting in die breach from whieh the gas escaped.”
The petition for rehearing is based upon the hypothesis that the excerpt quoted is not a true statement of the fact. According to the petition, the inaccuracy consists in stating that the water-main was laid across the gas-main instead of directly beneath it. The opinion does not state that one main was laid upon the other, and it can make little difference whether it was laid transversely above or below or paralled above or below the other conduit, for the cause of the break was attributed to the manner in which the excavation was refilled and not to the contact of one main with the other. There was abundant testimony that the gas escaped; that the trees died; and that the break in the gas-main was caused by the defective manner in which the excavation for the city water-main was closed. Whether the defendant was negligent in not discovering the leak and controlling the escaping gas was a question of fact for the jury, to be determined from all the circumstances disclosed by the testimony; and hence it was an error to allow the nonsuit. As it *334was the defective filling of the excavation to which the break was attributed, the inaccuracy of statement concerning the relative position of the two mains does not affect the case and constitutes no reason for a rehearing. The motion is overruled.
Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice McBride and Mr. Justice Benson concur.